Citation Nr: 0300250	
Decision Date: 01/07/03    Archive Date: 01/15/03

DOCKET NO.  91-45 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San 
Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired 
psychiatric disability, to include post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his treating psychiatrist


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The appellant had service in the Army National Guard, 
including active duty for training (ACDUTRA) from October 
1974 to February 1975 and from May to September 1977.  The 
record does not show that the appellant had active service 
other than ACDUTRA.  Nor does it show that service 
connection has been granted for any disability.  He is 
therefore not considered a veteran for VA compensation 
purposes and is not entitled to those benefits and 
presumptions accompanying veteran status.  38 C.F.R. §§ 
3.1(d) and 3.6(a) (2002).

In September 1984, the Board of Veterans' Appeals (Board) 
denied service connection for a psychosis.  In a January 
1989 rating decision, the Regional Office (RO) of the 
Department of Veterans Affairs (VA) in San Juan, the 
Commonwealth of Puerto Rico, determined that there was no 
new and material evidence to reopen the appellant's claim 
for service connection for a psychiatric disability.  The 
appellant was notified of this determination in February 
1989 and it became final when he did not file a timely 
appeal.

In 1991, the appellant sought to reopen his claim for 
service connection for a psychiatric disability.  This 
matter came to the Board on appeal from a March 1991 
rating decision, in which the RO determined that no new 
and material evidence had been submitted to reopen the 
claim for service connection for a psychiatric disability.  
In June 1992, the Board remanded the case to the RO for 
additional development.  

In a January 1996 decision, the Board determined that new 
and material evidence had been submitted, reopened the 
appellant's claim, and remanded the case to the RO for 
additional development and adjudication of the issue of 
service connection for a psychiatric disability on a de 
novo basis.  In a February 2000 rating decision, the RO 
denied service connection for a psychiatric disability.  
Following issuance of a supplemental statement of the case 
(SSOC) in March 2000, the case was returned to the Board. 

In a June 2000 decision, the Board denied the appellant's 
claim for service connection for a psychiatric disability 
to include PTSD.  The appellant appealed that Board 
decision to the United States Court of Appeals for 
Veterans Claims (Court).  In a November 2000 Order, the 
Court granted an unopposed Motion for Remand and to Stay 
Further Proceedings filed by the Secretary of VA, vacated 
the Board's June 2000 decision, and remanded the case to 
the Board to obtain and associate English translations of 
all relevant Spanish documents and to readjudicate the 
issue of service connection for a psychiatric disability. 

No reply was received to a January 2001 Board letter, 
advising the appellant's representative of the appellant's 
right to submit additional argument or evidence with 
regard to the claim at issue.  In July 2001, the Board 
remanded the case back to the RO for additional 
development consistent with the Court's remand and the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106- 475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2002)). 


FINDINGS OF FACT

1.  VA has notified the appellant of the evidence needed 
to substantiate his claim and has obtained and fully 
developed all evidence necessary for the equitable 
disposition of his claim.

2.  Competent medical evidence does not show that any 
acquired psychiatric disorder, first clinically manifested 
many years after service discharge, is related to active 
duty.

3.  The appellant was not in combat and does not have a 
diagnosis of PTSD based upon a verified stressor from 
service.

4.  The facts in this case are not so complex as to 
require obtaining an opinion from an independent medical 
expert as to the earliest manifestation of the appellant's 
current acquired psychiatric disability or other matter 
raised by this case.  


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder was not incurred in 
or aggravated by active service, nor may a psychosis be 
presumed to have been so incurred.  38 U.S.C.A. 
§§ 1110, 1111, 1112, 1113, 1131, 1132, 1137, 1153, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.306, 3.307, 3.309 (2002).

2.  PTSD was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.304(f) (1996, 2002).

3.  An advisory medical opinion from an independent 
medical expert is not warranted.  38 U.S.C.A. § 7109 (West 
1991); 38 C.F.R. § 20.901(d) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted above, during the pendency of the appeal, the 
President signed into law the VCAA.  The VCAA became 
effective on November 9, 2000.  This law not only did away 
with the concept of a well-grounded claim, but also 
imposed additional duties and obligations on the VA in 
developing claims.  The new law includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  VA has also 
revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  
See 66 Fed. Reg. 45,620-32 (Aug. 29, 2001).

The case was remanded to the RO for additional 
development.  Specifically, the RO was to advise the 
appellant of what evidence is needed to substantiate his 
service-connection claim for a psychiatric disability, to 
afford the appellant an opportunity to present additional 
evidence or argument in support of his claim, to obtain 
the English translations identified in the Court's order, 
and to do any further development deemed necessary as a 
result of such translations.  The RO was to ask the 
appellant to supply healthcare provider information to 
include any authorization needed to obtain additional 
treatment records.  In compliance with the Board's July 
2001 remand, in a letter dated February 20, 2002, the RO 
informed the appellant of the provisions of the VCAA and 
the information that the appellant needed to provide in 
support of his claim.  The RO also asked the appellant to 
furnish medical opinions linking his claimed disorders to 
service and the names and addresses of healthcare 
providers who had treated him for a psychiatric disorder 
and to sign authorizations for release of such 
information.  In response, the appellant supplied cursory 
responses related to in-service stressors in support of 
service connection for PTSD; otherwise he did not respond 
to the RO's letter.  The duty to assist is not a one-way 
street, and the appellant has not fulfilled his duty to 
cooperate in this matter.  Wood v. Derwinski, 1 Vet. App. 
190 (1991).

Given the foregoing, the Board finds that the RO has 
substantially complied with the Board's July 2001 remand.  
See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) 
(remand not required under Stegall v. West, 11 Vet. App. 
268 (1998) where Board's remand instructions were 
substantially complied with), aff'd, Dyment v. Principi, 
287 F.3d 1377 (2002).

Thus, the Board is satisfied that all relevant facts have 
been properly developed, to the extent possible, and no 
further assistance to the appellant is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5103A 
(West Supp. 2001).  In this connection, the Board notes 
that English translations of pertinent Spanish records 
have been associated with the record and the Board finds 
that no further development is required as a result of 
their translation.  The Board also finds that Social 
Security Administration (SSA), private and VA examination 
reports and private and VA treatment records, which 
evaluate the status of the appellant's health, are 
adequate for determining whether service connection is 
warranted, particularly in light of the appellant's 
failure to provide additional healthcare provider 
information in response to the RO's February 2002 letter.  

The Board also finds that the requirements regarding 
notice, which must be provided to the appellant under the 
VCAA have been satisfied by various informational letters, 
a June 1991 statement of the case, SSOCs issued in March 
and December 1994, May 1995, March 2000 and April 2002, 
and various Board decisions and remands, as VA advised the 
appellant of what must be demonstrated to establish 
service connection and the provisions of the VCAA.  The 
appellant was advised that he needed to provide medical 
evidence showing that a chronic psychiatric disorder(s) 
was related to ACDUTRA and that VA would obtain all 
identifiable medical records providing that the appellant 
signed releases, as needed.  In the absence of information 
on treatment providers and signed releases, the appellant 
was informed that it was his responsibility to furnish 
such evidence.  But the appellant did not provide such 
information in response to the RO's February 2002 letter 
except to give cursory stressor information already part 
of the record.

In light of the foregoing, the Board finds no prejudice to 
the appellant in this case by proceeding with the 
adjudication of the question of service connection as VA 
has complied to the extent possible with the notice and 
duty to assist provisions of the VCAA.  As such, there has 
been no prejudice to the appellant in this case that would 
warrant further notice or development, his procedural 
rights have not been abridged, and the Board will proceed 
with appellate review.  Bernard v. Brown, 
4 Vet. App. 384, 393 (1993).

The Board also notes that VA has changed the criteria set 
forth in 38 C.F.R.
§ 3.404(f) pertaining to service connection for PTSD twice 
during the pendency of this appeal.  The first amendments 
became effective March 7, 1997.  See Direct Service 
Connection (Post-Traumatic Stress Disorder), 64 Fed. Reg. 
32,808 (June 18, 1999).  The second amendments became 
effective March 7, 2002.  See Post-Traumatic Stress 
Disorder Claims Based on Personal Assault, 67 Fed. Reg. 
10,330, 10,332 (Mar. 7, 2002) (codified as amended at 38 
C.F.R. § 3.304(f) (2002)).  The Board finds that the pre- 
and post-1997 criteria for evaluating PTSD claims are 
substantially the same, as both versions of the 
regulations require medical evidence establishing a 
diagnosis of the condition, credible supporting evidence 
that the claimed in-service stressor occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  See 
38 C.F.R. § 3.304(f) (1996), (2002).  The 1999 amendments 
that were retroactively effective to 1997 primarily 
codified the Court's decision in Cohen v. Brown, 10 Vet. 
App. 128 (1997), and brought 38 C.F.R. § 3.304(f) in line 
with the governing statute, 38 U.S.C.A. § 1154(b) (West 
1991), which relaxed certain evidentiary requirements for 
PTSD claimants who have combat-related stressors.  The 
2002 amendments pertain to PTSD claims resulting from 
personal assault.  Since the appellant's claim is not 
based on a personal assault and he was not in combat, the 
1997 and 2002 revisions have not changed the applicable 
criteria in a way which could alter the outcome of the 
appellant's claim.  The current version is more favorable 
to the appellant and will be considered in adjudicating 
his claim.  Therefore, the appellant would not be 
prejudiced by the Board proceeding to the merits of his 
claim.  See Bernard, 4 Vet. App. at 393-94; see also 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

I. Factual Background

The appellant served in the Army National Guard, including 
ACDUTRA from October 1974 to February 1975 and from May to 
September 1977.  He asserts that his current psychiatric 
disorder(s) started while on ACDUTRA in 1977.

Service medical and personnel records show that the 
appellant underwent a medical examination for release from 
ACDUTRA in January 1975.  His psychiatric system was found 
to be normal.  A July 1977 report from his English as a 
Second Language (ESL) instructor revealed that the 
appellant had not been exposed to the English language 
before and that this was creating a great deal of 
difficulty for him.  She added that he could not possibly 
learn the English he needed in an eight-week course.  As 
far as she could ascertain, the appellant was a slow 
reader even in Spanish and needed private tutoring in 
order to comprehend minimal English.  The instructor felt 
that the appellant's lack of knowledge of English would be 
a definite liability in the performance of his military 
duties.  Records also reflect that he was seen for 
complaints of blackouts and headaches in June and July 
1977.  In July 1977, he underwent a psychiatric 
evaluation.  The impressions at that time were post-
traumatic headaches with a strong psychological component 
and an adjustment reaction of adult life as manifested by 
poor appetite, disturbed sleep, headaches, and somatic 
complaints.  The psychiatrist noted that the appellant had 
personal problems.  The appellant reported that he had 
been in a motorcycle accident in 1976, which had required 
hospitalization for two weeks, and that he had been 
unconscious for two days following the accident.  As a 
result, the appellant reported that he had had 
intermittent headaches and had missed some National Guard 
meetings, resulting in his activation to active duty.  It 
was noted that he did not speak English.  Mental status 
evaluation was noted to be essentially negative but the 
examiner recommended that the appellant be discharged from 
the Army because of his medical problems.  On his August 
1977 separation examination, the examiner noted that the 
appellant complained of trouble sleeping, excessive worry, 
nervous trouble, loss of memory or amnesia, and periods of 
unconsciousness.  The examiner annotated the report to 
reflect that the appellant had an essentially negative 
mental status examination in July 1977.

VA and private medical reports, including medical records 
included with documents received from the Social Security 
Administration (SSA) in 1995, show that the appellant was 
evaluated and treated for psychiatric problems in the 
1980s and 1990s.  The appellant did not receive 
psychiatric treatment or evaluation in the 1970s following 
his discharge from ACDUTRA.  In an attempt to obtain any 
such records, a request for examination and treatment 
records from the appropriate VA medical facility resulted 
in a negative reply.

At a July 1980 VA psychiatric examination, the appellant 
reported that his wife had brought him to the VA hospital 
shortly after he was discharged from ACDUTRA, but he was 
told that he was not eligible for treatment.  The 
appellant stated that he was treated at a private medical 
facility.  But he left to be treated by a private 
psychiatrist who reportedly had seen him on three 
occasions, the last time earlier that month.  The 
appellant did not know what medication he was using.  He 
was uncooperative during the examination and a diagnosis 
could not be made.  The examiner recommended that the 
appellant be hospitalized for a period of observation and 
evaluation.

The appellant was hospitalized at a VA Medical Center 
(VAMC) from September to November 1980 for observation and 
evaluation.  On examination, his thought content reflected 
ideas of reference about people laughing at him, concern 
about nightmares, delusional thoughts about having a blood 
clot in his head, suicidal ruminations, ideas of 
worthlessness, and mystical ideas.  The appellant 
complained of aggressive behavior, fears of losing 
control, insomnia, and verbalized pathological jealousy.  
His affect was blunt and he was anxious.  Memory was fair 
for past event, but preserved for recent and immediate 
recall.  Judgment was poor.  The appellant had no insight.  
Neurological examination was negative.  An 
electroencephalogram (EEG) was negative.  A skull series 
was negative.  Psychological testing placed the appellant 
within the mental deficiency range of intelligence (with 
an estimated IQ of less than 65).  His performance was 
extremely slow and remarkably erratic.  His contact with 
reality was impoverished; he had problems organizing his 
thinking; and he had poor judgment.  His self image was 
highly devaluated and self-derogatory.  His family 
relationships were cold and distant.  His major area of 
difficulty appeared to be his interpersonal relationships.  
The evaluation was compatible with a schizophrenic 
disorder.  The diagnosis was schizophrenia, 
undifferentiated type, with paranoid and depressive 
features.

At a November 1980 SSA psychiatric examination by a 
private psychiatrist, R. C. G., M.D., the appellant 
reported that his symptoms started while he was stationed 
in Germany in 1977 and had been of a progressive nature 
since then.  The appellant was overtly agitated and 
indicated that he had visual hallucinations.  He was 
cooperative but no spontaneous with a high level of 
anxiety.  The appellant's thought processes were coherent 
and relevant; his associations were normal.  He had good 
control with reality.  Intellectual functioning and memory 
were normal.  He was oriented to time, place and person.  
He complained of periods of social withdrawal, crying 
spells, depression, hostility and aggressiveness toward 
others.  The diagnosis was schizophrenic reaction in 
partial activity.  Dr. R. C. G. added that the appellant's 
symptomatology was progressive in nature since 1977 with 
alternating periods of partial remission.

A VA hospital summary shows that the appellant was 
hospitalized for psychiatric treatment from May to July 
1981.  On admission, the appellant complained of 
difficulty sleeping, nervousness, audio hallucinations, 
and laughing at himself.  He stated that his anxiety and 
nervous conditions began when he was in the Army and 
refused to answer questions because of extreme anxiety.  A 
physical examination was normal except for occasional 
gastritis.  The diagnosis was chronic undifferentiated 
type schizophrenia.

The appellant and his wife testified at a hearing in 
January 1982.  They testified that the appellant had had 
problems with employment due to psychiatric problems since 
separation from service and that he was receiving SSA 
disability benefits based on his psychiatric condition.

At a March 1982 VA psychiatric examination, the appellant 
was well groomed with good posture and gait.  He was 
reluctant to sit at first but finally sat down.  His head 
was downcast and not once did he look the examiner in the 
eye.  The appellant was in contact, alert, coherent but 
not relevant.  He talked about the 3,000 chickens he had 
at home.  The appellant had not taken his Thorazine and he 
did not take it regularly.  His affect was flat and 
inappropriate.  His mood was sullen and suspicious.  
Thought content could only be appraised by one of his 
answers that people laughed at him.  All other answers 
related to the chickens, which did not exist.  The 
appellant was accompanied by his wife, who confirmed that 
they slept in separate beds because he had been aggressive 
and abusive to her.  The appellant did not appear to be 
disoriented and he gave the impression that he felt very 
sure of himself.  The examination did not turn out to be 
much better than the examiner's first attempt in July 
1980.  The diagnosis was undifferentiated type 
schizophrenia by history.  The appellant was not 
productive and spontaneous enough for the examiner to 
render a diagnosis.

SSA examinations by private psychiatrists, in August 1982 
culminated in diagnoses of schizophrenia.  On 
psychological evaluation, H. O. R. G., M.D. noted that his 
wife, who accompanied the appellant, acted as the only 
informant.  She reported that since 1977, when the 
claimant was on duty in the Army, that he started to 
forget everything, that he was always in constant motion, 
and that he would wake at night shouting that he had 
things in his head and that she should take them out, that 
he would lock himself in the bedroom and keep on speaking 
to himself, that he said people talked about him and that 
they wanted to kill himself, that he became very violent, 
and that they had had lots of problems with their 
neighbors.  The claimant alleged that his condition made 
him totally unable to perform jobs, as he would forget 
everything.  Although he had been evaluated, diagnosed 
with paranoid schizophrenia, and received treatment at the 
VAMC, he had begun treatment with Dr. R. C. G. to include 
medication.  His wife said that the claimant did not get 
better, to the contrary, his condition deteriorated.  

On examination, the appellant was clean but had not combed 
his hair nor shaved his beard.  His attitude was not 
cooperative, reflecting hostility, anxiety and 
evasiveness.  Rapport was not established.  The appellant 
stood or walked during the entire interview.  His facial 
expression was of fear, preoccupation and courage.  Visual 
contact was non-existent.  He smoked one cigarette after 
another; he looked at both of his sides continuously; and 
he got scared with verbal stimulus.  The appellant made 
some sort of agitated movements corresponding to the 
anguish and hostility he exhibited.  Although his conduct 
was inappropriate, the appellant did not have 
stereotypical or compulsive movements or tics.  His verbal 
productivity was very high and his tone of voice was high.  
His rate of talking was adequate.  However, idea 
sequencing was illogic and at times incoherent with many 
blockages noted.  The appellant's answers were irrelevant 
to the questions asked.  His association of ideas was lax.  
The appellant's thought content was about continuous 
warnings to the examiner, expressing thoughts of 
persecution, rejection, aggressiveness, and courage.  The 
intensity of disturbance of ideas bordered on the level of 
delirium.  The examiner estimated an intense suicidal 
potential.  Otherwise, the appellant did not report 
phobias or obsessions.  His affect was appropriate.  His 
countenance was intensively anxious and hostile.  He 
appeared confused and as having no contact with reality.  
The appellant did not answer the tests performed to 
measure his intellectual abstract thinking capacity and 
orientation or his memory.  The claimant's wife reported 
that he suffered both audio and visual hallucinations.  
There was no evidence of disturbances in other areas.  His 
insight and judgment were nonexistent, as the appellant 
did not recognize the need for psychiatric treatment or 
the need to evaluate his immediate reality or to care for 
his personal economic interests adequately.  The diagnosis 
was chronic paranoid schizophrenia in acute exacerbation.  
The Axis IV diagnosis noted moderate psychosocial stress 
"beginning of military life."  

Dr. R. C. G. indicated that he had first seen the 
appellant in June 1980 and that he was seen every three 
months for treatment.  The appellant was overtly agitated, 
pacing the floor continuously.  Contact was fair.  His 
judgment and memory were poor.  He was oriented to time, 
place and person.  There were manifestations of 
depression, autism, and crying spells.  The appellant had 
difficulties with involvement in family life and his 
rapport and ability to interact with others was poor.  
Basically, the appellant had no daily activities or 
interests and needed supervision and help with bathing.  
The diagnosis was schizophrenia, chronic, undifferentiated 
type.

The appellant underwent a VA psychiatric examination in 
March 1983.  A diagnosis was deferred, and he was 
recommended for psychological evaluation and examination 
by a Board of three psychiatrists.

The appellant had various evaluations in 1983 to determine 
the nature and extent of his psychiatric problems.  An 
April 1983 social and industrial survey shows that a VA 
representative interviewed relatives and acquaintances of 
the appellant.  His wife reported that the appellant had 
had psychiatric problems since separation from service.  
His father reported that the appellant had mental 
problems.  Acquaintances reported that the appellant got 
along with people.

Another April 1983 VA report reflects that the appellant 
had undergone a battery of psychological tests.  The 
conclusion was schizophrenia with paranoid elements.  It 
was noted that he did not seem as depressed as previously 
shown, and that some aspect of the testing pointed towards 
the possibility of symptom exaggeration and indicated that 
a deep-rooted psychopathology of psychotic proportions was 
evident.

A Board of three VA psychiatrists examined the appellant 
in August 1983. The psychiatrists, who reviewed the 
medical evidence in the appellant's case, concluded that 
the Axis I diagnosis was schizophrenic reaction, chronic, 
paranoid type.  It was noted that the appellant had 
reported using hashish while in service.

Three lay statements dated in 1986, basically indicate 
that the appellant had not suffered any illness before 
going to Germany in May 1977 and that he returned with 
uncontrollable nerves and back aches because of his 
experiences in service.
 
In another lay statement dated in April 1991, an 
acquaintance stated that he had known the appellant since 
1978 and that he had assisted him in obtaining VA 
treatment for psychiatric problems.

In an August 1992, private psychiatric evaluation, Dr. R. 
C. G. noted that he had been seeing the appellant on the 
first day of the month and that he had been discharged in 
1977 during the Vietnam era and that he had been stationed 
in Germany and on active duty for three years.  On 
examination, the appellant was spontaneous, cooperative 
and established good rapport.  He reported having had five 
hospitalizations and he admitted to suicidal ideation and 
audio and visual hallucinations and delusions and sleep 
difficulties.  The appellant did not relate to others and 
groups bothered him because he knew that they were saying 
bad things about him.  He admitted to some aggressiveness.  
The diagnosis was chronic non-differentiated schizophrenic 
reaction with paranoid features.  

A June 1994 private medical report reflects that Dr. R. C. 
G., a private psychiatrist, had treated the appellant 
since 1980.  The psychiatrist reported that he was 
familiar with the medical evidence in the appellant's case 
and noted that the appellant had service in Germany in 
1977 where he could not communicate by virtue of his 
inability to speak English, the result being harassment 
and humiliation by comrades and the onset of his 
schizophrenia.  The diagnoses were undifferentiated type 
schizophrenic reaction and possible PTSD.

A summary of a VA hospitalization from February to April 
1995 shows that the appellant received psychiatric 
treatment for a schizophrenic disorder, undifferentiated 
type, severe.

The appellant and his treating psychiatrist, Dr. R. C. G., 
testified at an RO hearing in March 1995.  The appellant 
testified that on entrance examination in May 1977, he was 
found physically and mentally fit to join the Army and 
that he had been called up to ACDUTRA because he had 
missed some National Guard exercises.  While in Germany, 
he complained of headaches and diarrhea, felt depressed, 
and was not eating or sleeping.  The appellant contended 
that since he did not speak English he was mistreated.  He 
testified that he was sent to a psychiatrist, who treated 
him with medication for his nervous condition and that he 
was told that he was being sent home because he was sick.  
When he went to the VA hospital after his discharge, he 
was told that he was not entitled to VA services because 
he was not service-connected for any disability.  The 
appellant stated that he went home and locked himself in a 
room and spent all the time from 1977 through 1979 in 
isolation.  In 1980, the appellant went to the VA hospital 
where he was admitted.  He testified that he was awarded 
Social Security benefits, which have never been suspended.  
The hearing officer clarified for the record that the 
appellant served in Germany after Vietnam and was not a 
Vietnam veteran as reported in Dr. R. C. G.'s initial 
evaluation in August 1992.  Dr. R. C. G. testified that in 
1992 and June 1994 that he had diagnosed the appellant 
with schizophrenic chronic reaction, undifferentiated type 
and PTSD.  He testified that the appellant's current 
psychiatric disorder had its onset in service due to a 
sensory deprivation and resulting depression.  

SSA documents received in 1995 show that, in 1982, the 
appellant was considered disabled for SSA disability 
benefits due to paranoid schizophrenia from August 1980.

An April 1995 VA psychiatric examination report reflects a 
history of drug and alcohol abuse and current treatment in 
a VA drug dependence treatment program.  His records show 
diagnoses of chronic schizophrenia, undifferentiated type; 
depression, Not Otherwise Specified (NOS); cocaine abuse; 
positive urine for opioids; and alcohol dependence.  He 
had been HIV positive since 1989.  The appellant lived 
with his parents and brothers.  His two children lived 
with their maternal grandmother.  The appellant reported 
that he was mistreated while in military service and did 
not receive any psychiatric treatment.  He denied the use 
of alcohol or drugs for the past two years.  He complained 
of having bad thoughts, being isolated, and hearing 
voices.  The appellant also reported fatigue due to his 
condition.  He stated that, in Germany, he had bad 
thoughts about his superior due to the abuse that he 
suffered.  The appellant reported seeing Dr. R. C. G. in 
1979 or 1980 for the first time.  On examination, the 
appellant was clean, overweight and bearded.  He was alert 
and oriented times three.  His mood was anxious and his 
affect was constricted.  His attention, memory and 
concentration were good.  His speech was clear and 
coherent.  He was not hallucinating.  He was not suicidal 
or homicidal.  His insight and judgment were fair.  He 
exhibited good impulse control.  The three examiners, who 
reviewed the evidence in the appellant's claim file, 
concluded that the diagnoses were chronic schizophrenia, 
undifferentiated type, and substance abuse disorder, 
alcohol, cocaine, and opioids, in alleged remission.  
Based on the appellant's service record, it was clear that 
the appellant's neuropsychiatric condition was not present 
since his discharge.  The examiners opined that the first 
evidence of any neuropsychiatric condition became present 
in 1980 at a July 1980 VA psychiatric evaluation and a 
later September 1980 VA psychiatric hospitalization for 
observation and evaluation.

In a May 1997 VA psychiatric examination report, the 
examiner noted that he had reviewed the entire claims file 
in great detail, including service medical and VA medical 
records prior to the interview.  The appellant was 
accompanied by his mother but was interviewed alone.  The 
examiner noted that the National Guard activated the 
appellant in 1977, and when he underwent the initial 
examination he stated that he had suffered a motorcycle 
accident in 1975 for which he had been hospitalized.  He 
had reported receiving an injury to the head and that he 
had been unconscious and complained of headaches.  The 
appellant was sent to Germany where he apparently had 
problems for several reasons, one of them was that he did 
not speak the English language and he was referred for a 
psychiatric examination.  He was sent for examination, not 
only because of his physical complaints, but also because 
he was being considered for discharged.  The diagnostic 
impression after the appellant was examined was of post-
traumatic headaches with strong psychological component 
and an adjustment reaction of adult life manifested by 
poor appetite, disturbed sleep, headaches and somatic 
complaints.  There was no evidence of further treatment 
after his discharge until 1980, when the appellant was 
examined in July 1980 and recommended to be admitted for 
observation and evaluation.  The appellant underwent a 
complete neurological examination, including a skull 
series, EEG, and psychological evaluation, with a final 
diagnosis of schizophrenia, undifferentiated type.  

The appellant had later admissions to other hospitals, 
including Nuestra Senora De Los Angeles in May 1981 with a 
diagnosis of schizophrenia.  In 1982, the appellant 
underwent his second evaluation for VA purposes and was 
diagnosed with schizophrenia undifferentiated type by 
history.  That VA examiner noted that the examination was 
not productive and spontaneous enough to make a diagnosis.  

At a March 1983 VA examination, the diagnosis was deferred 
because the appellant was poorly cooperative.  That VA 
examiner recommended a psychological evaluation and 
followed by examination by a board psychiatrist.  The 
psychological examiner concluded that the appellant gave a 
consistent image with prior testing of schizophrenia with 
paranoid elements, that he did not seem to be as depressed 
as before, and that although some aspects of his testing 
might point towards the possibility of symptom 
exaggeration, a deep-rooted psycho-pathology of psychotic 
proportion was evident.  The August 1983 board examination 
resulted in a diagnosis of schizophrenic reaction, 
paranoid type, chronic.  In 1983, the appellant was 
admitted to the Hato Rey Psychiatric Hospital and was 
discharged against medical advice the next day, with a 
diagnosis of schizophrenia undifferentiated type.  In 
1985, he was admitted to the San Juan VAMC with a 
diagnosis of schizophrenia.  During this time, the 
appellant was receiving outpatient treatment at the mental 
health clinic with a diagnosis of schizophrenia and was 
prescribed anti-psychotic medications.  In 1989, his wife 
was diagnosed with HIV and when the appellant finally was 
tested he also turned out to be HIV positive.  Several 
years later, his wife died and a daughter that they had 
also died, apparently she was also HIV positive.  The 
appellant had continued to be followed at the VA anti-
viral clinic.  In 1993, he was referred to the Drug 
Dependent Treatment Program (DDTP) after his urine tested 
positive for cocaine.  The examiner noted that the 
appellant was positive for cocaine on various occasions 
throughout the years since he had been in the DDTP despite 
his treatment.  He was on Paxil, Valium, and Trilafon.  
The appellant alleged that he had not received his 
medication and had not been taking any medications for the 
last two weeks because he had no transportation to the 
DDTP's new office location.  The appellant also reported 
having problems because his older son, who was 17 years 
old, had been accused of first-degree murder.  The 
examiner specifically noted that there was a history in 
the records, that the appellant himself reported having 
made use of hashish while he was stationed in Germany in 
1977.  

On examination, the appellant referred to the problems he 
was having due to his son's situation.  The appellant 
stated that he was hardly sleeping at all and had suicidal 
thoughts.  At home, he was restless and had crying spells 
when he started to speak about his son.  He was casually 
but adequately dressed and groomed.  He had extremely 
hyperactive behavior from the outset of the interview.  
The appellant kept wringing his hands and stroking his 
arms and could barely stay still.  The appellant gave the 
impression of a person who was in withdrawal of some 
substance.  He was hyperventilating and was very 
verborrheic.  Nevertheless, his responses were relevant 
and coherent.  He stated that his son's problem had him 
out of control.  The appellant argued that his son was not 
guilty.  He was referential but delusional.  There were no 
active hallucinations.  The appellant voiced suicidal 
ruminations but no active homicidal thoughts.  His affect 
was inappropriate.  His mood was extremely hyperactive.  
He was oriented to person, place and time.  Memory was 
preserved.  Intellectual functioning was average.  His 
judgment was fair, but his insight was poor.  Due to his 
behavior and prior history, a urine test for toxicology 
was performed and it was positive for cocaine.  The Axis I 
diagnoses were substance abuse disorder, cocaine abuse, 
rule out dependence; and schizophrenia, residual type.  In 
an addendum, the examiner noted that he had specifically 
examined the evidence relating to Dr. R. C. G.'s opinions 
as to the appellant's condition.  She could not conclude 
that the appellant's neuropsychiatric condition, diagnosed 
as schizophrenia in 1980, had a relationship with the 
situation that he had experienced while he was in Germany 
in 1977.  One of the reasons for this was the fact that 
there was no medical evidence of psychiatric treatment of 
the appellant from the time of his service in Germany in 
1977 to 1980 to make an adequate evaluation if there was a 
progression of symptoms or the type of symptoms that the 
appellant manifested, if any, prior to 1980 and after 
1977.  Another problem was that, when he was examined in 
Germany, the appellant did not provide information that he 
was making used of hashish while he was there, so that she 
could not certify that part of his behavior could have 
been secondary to the due the use of this substance.  This 
was information that the appellant gave many years after 
and it was not taken into consideration when he was 
examined in 1977.  Therefore, the examiner opined that the 
onset of his current schizophrenia was in 1980, when he 
was first diagnosed.  Despite being diagnosed as HIV 
positive and being aware of the physical consequences, the 
appellant was still using cocaine, and that was his 
primary problem even though he had symptoms of a 
schizophrenic disorder.  In conclusion, the examiner 
concurred with Dr. R. C. G. in the diagnosis of 
schizophrenia, but she found no symptoms of PTSD.  
Finally, she did not concur with Dr. R. C. G.'s opinion 
that the appellant's onset of symptoms was in military 
service for the reasons explained earlier.

In March 2002, the appellant submitted an incomplete 
stressor questionnaire in support of his claim for service 
connection for PTSD.  The appellant referred the RO to Dr. 
R. C. G.'s evaluation and testimony and his service 
medical records.

II.  Analysis

The appellant's principal argument is that his psychiatric 
disorders, to include PTSD, had their onset during ACDUTRA 
in Germany in 1977.  

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 101(16) (West 1991); 38 
C.F.R. § 3.1(k) (2001); see also 38 U.S.C.A. §§ 1110, 1131 
(West Supp. 2002); 38 C.F.R. § 3.303 (2002).  That a 
condition or injury occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition or injury.  In addition, service connection 
may be granted for disability resulting from disease or 
injury incurred in or aggravated while performing ACDUTRA 
or from an injury incurred or aggravated during inactive 
duty for training (INACDUTRA).  38 U.S.C.A. §§ 101(24) 
(West Supp. 2002), 1131, 1137, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303.  Active military, naval, or air 
service includes any period of ACDUTRA during which the 
individual concerned was disabled from a disease or injury 
incurred in the line of duty. 38 U.S.C.A. § 101(21) and 
(24); 38 C.F.R. 
§ 3.6(a).  ACDUTRA is full-time duty performed by members 
of the National Guard of any state.  38 C.F.R. § 3.6(c)(3) 
(2002).

The term "veteran" is defined as a person who served in 
the active military, naval, or air service, and who was 
discharged or released therefrom under conditions other 
than dishonorable.  38 U.S.C.A. § 101(2) (West 1991).  A 
veteran is presumed to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where 
clear and unmistakable evidence demonstrates that the 
injury or disease existed before acceptance and enrollment 
and was not aggravated.  38 U.S.C.A. § 1111 (West 1991).  
Only such conditions as are recorded in examination 
reports are to be considered as "noted."  The veteran's 
reported history of the pre-service existence of a disease 
or injury does not constitute notations of such disease or 
injury, but is considered with all other evidence in 
determining if the disease or injury pre-existed service.  
See Paulson v. Brown, 7 Vet. App. 466, 470 (1995); 38 
C.F.R. § 3.304(b).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 
C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that 
the disease was incurred in service.  38 C.F.R. § 
3.303(d).  Certain chronic disabilities, such as a 
psychosis will be presumed to be related to service if 
manifested to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  In order to prevail in 
a claim for service connection there must be medical 
evidence of a current disability as established by a 
medical diagnosis; of incurrence or aggravation of a 
disease or injury in service, established by lay or 
medical evidence; and of a nexus between the in-service 
injury or disease and the current disability established 
by medical evidence.  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  Medical evidence is required to prove 
the existence of a current disability and to fulfill the 
nexus requirement.  Lay or medical evidence, as 
appropriate, may be used to substantiate service 
incurrence.

A.  An Acquired Psychiatric Disorder

Service medical records show that the appellant was seen 
by a psychiatrist in July 1977 for post-traumatic 
headaches with a strong psychological component, and an 
adjustment reaction of adult life as manifested by poor 
appetite, disturbed sleep, headaches, and somatic 
complaints.  Mental status evaluation was essentially 
negative.  Nor do the other service medical records reveal 
the presence of an acquired psychiatric disability.

The post-service medical records likewise do not 
demonstrate the presence of a chronic psychiatric disorder 
until 1980, when schizophrenia was initially shown.  
Examination and treatment reports compiled, beginning in 
1980, reveal a primary diagnosis of schizophrenia, 
variously classified.  Post-service medical records in no 
way link the appellant's current psychiatric disablement 
to an incident of service except for the opinion of the 
appellant's treating psychiatrist, Dr. R. C. G.  In his 
June 1994 report and at the RO hearing in 1995, he opined 
that in-service communication problems led to humiliation 
of the appellant and the resulting onset of schizophrenia.  
Multiple VA psychiatrists have specifically concluded 
otherwise on examinations in 1983, 1995 and 1997, and the 
examination and treatment reports of record clearly 
indicate that schizophrenia was not diagnosed earlier than 
1980.  The VA examiner in 1997 found, based on her review 
of the claims folder, that the in-service psychiatric 
problems of the appellant were unrelated to his current 
disablement, noting as support the absence of any 
documented treatment after discharge and prior to initial 
diagnosis in 1980.  She also noted the fact that the 
appellant failed to reference his use of hashish when 
examined in service, thus raising the possibility that the 
appellant's in-service behavioral problems were the result 
of hashish use as opposed to psychopathology.

Based on the foregoing, the Board finds the opinions of 
the 1983 and 1995 boards of VA psychiatrists and the 1997 
VA psychiatrist who conducted VA psychiatric examinations 
to be more probative than the opinion of the appellant's 
treating psychiatrist, Dr. R.C. G.  A preponderance of the 
evidence is against the appellant's claim of entitlement 
to service connection for a psychiatric disorder, there 
being no probative demonstration of the presence of 
schizophrenia or any other psychiatric disorder until 
1980, years following the appellant's separation from 
service.

The Board recognizes the statements of relatives and 
acquaintances of the appellant to the effect that he has 
had psychiatric problems since separation from service and 
the statements and testimony of the appellant and his wife 
to the effect that his current psychiatric condition had 
its onset in service, but this lay evidence is not 
sufficient to support a claim based on medical causation.  
Espiritu v. Derwinksi, 
2 Vet. App. 492 (1992).

B.  PTSD

Alternatively, the appellant claims that he has PTSD as 
the result of in-service stressors during his tour of 
ACDUTRA in Germany.

With regard to PTSD, VA regulations reflect that symptoms 
attributable to PTSD are often not manifest in service.  
Accordingly, service connection for PTSD requires a 
current medical diagnosis of PTSD (presumed to include the 
adequacy of the PTSD symptomatology and the sufficiency of 
a claimed in-service stressor), credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor(s).  See 38 C.F.R. § 3.304(f) (2002); 
67 Fed. Reg. 10,330, 10,332 (Mar. 7, 2002) (codified as 
amended at 38 C.F.R. 
§ 3.304(f)); see also Cohen, 10 Vet. App. at 138 (citing 
Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996)).

Specifically, to establish entitlement to service 
connection for PTSD under the former regulation, the 
veteran must submit "...medical evidence establishing a 
clear diagnosis of the condition, credible supporting 
evidence that the claimed in-service stressor actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304 (1996).  Under the revised 
regulation, the veteran must submit "...medical evidence 
diagnosing the condition in accordance with Sec. 4.125(a) 
of this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2002).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will 
vary depending on whether the veteran was "engaged in 
combat with the enemy."  See Hayes v. Brown, 5 Vet. App. 
60, 66 (1993). If the evidence establishes that the 
veteran was engaged in combat with the enemy or was a 
prisoner of war (POW), and the claimed stressor is related 
to combat or POW experiences (in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressors are consistent with the circumstances, 
conditions, or hardships of the veteran's service), the 
veteran's lay testimony alone may establish the occurrence 
of the claimed in-service stressor.

Where, however, VA determines that the veteran did not 
engage in combat with the enemy and was not a POW, or the 
claimed stressor is not related to combat or POW 
experiences, the veteran's lay statements, by themselves, 
will not be enough to establish the occurrence of the 
alleged stressor.  Instead, the record must contain 
service records or other credible evidence, which 
corroborates the stressor.  
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d), 
(f) (2002); Gaines v. West, 11 Vet. App. 353, 357-58 
(1998).  Such corroborating evidence cannot consist solely 
of after-the-fact medical nexus evidence.  See Moreau, 9 
Vet. App. at 396.

With regard to the question of whether the appellant 
served in combat with the enemy, the Board has considered 
his military personnel and medical records and the 
veteran's own statements.  The veteran's DD Forms 214 
reflect that he served on ACDUTRA at Ft. Polk from October 
1974 to February 1975 and in Germany from May 1977 through 
August 1977 and that he received no combat citations.  His 
service medical records reveal no combat wounds.  His 
Military Occupational Specialty (MOS) was infantryman.  
The veteran has confirmed these findings and has reported 
that he was never in combat.  Thus, the evidence of record 
does not establish that the appellant was engaged in 
combat in connection with his MOS.  The Board therefore 
finds that, based on all the evidence, the appellant did 
not engage in combat during his tour of ACDUTRA.

Because the appellant did not engage in combat with the 
enemy, his lay testimony alone is not enough to establish 
the occurrence of an alleged stressor.  Mere allegations 
are insufficient to establish service stressors for PTSD; 
instead, official service records or other credible 
supporting evidence must corroborate stressors.  See 
Cohen, 10 Vet. App. at 138-50; West (Carlton) v. Brown, 7 
Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993); 38 C.F.R. § 3.304(f).

In terms of PTSD, the Board observes that possible PTSD is 
noted by the appellant's treating psychiatrist in June 
1994, but the overall medical evidence fails to identify 
either a clear diagnosis of PTSD, under the old criteria, 
or a diagnosis of PTSD in accordance with 38 C.F.R. § 
4.125(a).  Additionally, the most recent VA psychiatric 
examination in 1997 fully ruled out the possibility of a 
diagnosis of PTSD.  Furthermore, evidence establishing the 
occurrence of an in-service stressor leading to PTSD is 
absent and there is no indication that the appellant 
engaged in combat with the enemy during service, as would 
warrant the application of 38 U.S.C.A. § 1154 (West 1991).  
Under the circumstances, the Board finds that a 
preponderance of the evidence is against the claim for 
PTSD.

Although the record contains a medical diagnosis of PTSD, 
as evidence by the Dr. R. C. G.'s March 1995 testimony, 
that diagnosis was based upon the appellant's alleged, 
unverified service history of stressors while stationed in 
Germany and without reviewing the appellant's claims file.  
The alleged stressor appears to be the veteran's 
perception that he was mistreated because he did not 
understand English.  There is no indication in the record 
of any mistreatment.  Instead the record indicates that 
the Army recognized that the appellant was not able to 
perform his duties due to language difficulties and had 
him specially examined by a Spanish-speaking psychiatric 
to determine whether he should be discharged.  The Board 
is not bound to accept diagnoses and opinions by 
physicians who base a diagnosis of PTSD solely on the 
appellant's unsupported statements.  See Black v. Brown, 5 
Vet. App. 177 (1993); see also Swann v. Brown, 5 Vet. App. 
229 (1993).  Nor is the Board bound to accept the 
appellant's uncorroborated accounts of an in-service 
stressor or the opinions or diagnoses by physicians who 
rely on the appellant's account of his stressful military 
service.  Id.  On the other hand, the Board finds the 
1983, 1995 and 1997 VA examiners'- opinions are more 
probative because they reviewed the claims file in 
addition to examining the appellant, before diagnosing the 
appellant with schizophrenia and/or substance abuse.  The 
1997 VA examiner opined that the criteria for PTSD were 
not met.  Unlike Dr. R. C. G., who had given the appellant 
a diagnosis of possible PTSD in 1994 and testified that he 
had PTSD in 1995, the 1997 VA examiner found no symptoms 
of PTSD in accordance with 38 C.F.R. § 4.125(a).  Thus, 
there is no competent evidence that the appellant has PTSD 
related to a verified stressor.

The only evidence the appellant has submitted to support 
his claimed stressor is his own statements.  This is not 
sufficient where combat service is not documented and he 
has not provided sufficient detail to permit the VA to 
verify his claimed stressors.  See 38 U.S.C.A. § 1154; 38 
C.F.R. § 3.304(f).  The duty to assist is "not a one way 
street," and the RO can only proceed so far without help 
from the appellant himself.  Warmhoff v. Brown, 8 Vet. 
App. 517, 522 (1996).  Where the evidence fails to support 
any verifiable in-service stressor, service connection for 
PTSD must be denied.  Under the circumstances described 
above, it is the Board's judgment that no reasonable 
possibility exists that further assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a)(2) (West 
Supp. 2002).  The appellant's claim for service connection 
for PTSD therefore fails on the basis that the 
preponderance of the evidence is against the claim that he 
has PTSD due to a verified stressor from service.

In an informal presentation, the representative requests 
the Board to obtain an opinion from an independent medical 
expert as to the earliest manifestation of the appellant's 
schizophrenia prior to appellate consideration of his 
claim.  It is the judgment of the Board that the medical 
questions posed by this case are not so complex as to 
require obtaining an advisory opinion from an independent 
medical expert, particularly in light of the fact that the 
appellant was examined by a board of psychiatrists in 1983 
and 1995 and by another psychiatrist in 1997.  38 U.S.C.A. 
§ 7109 (West 1991); 38 C.F.R. § 20.901(d) (2002).
Under the circumstances here, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim for service connection for an acquired psychiatric 
disorder, to include PTSD, and the benefit of the doubt 
rule is inapplicable.  38 U.S.C.A. § 5107 (West Supp. 
2002); 38 C.F.R. § 3.102 (2002); see Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Therefore, the claim must be 
denied.


ORDER

Service connection for an acquired psychiatric disorder, 
to include PTSD, is denied.




		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

